TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00489-CR


In re Timothy W. Inman


John Paul Myers, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
NO. 5753, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING


O R D E R   T O   S H O W   C A U S E
PER CURIAM

 This is a contempt proceeding ancillary to John Paul Myers's appeal from a judgment
of conviction.  The subject of this proceeding is Timothy W. Inman, appellant's counsel.
		The record in this appeal was filed in December 2006.  While this appeal has been
pending, three different attorneys have been appellant's counsel of record.  Inman first appeared as
counsel in this Court on May 8, 2007.  The deadline for filing a brief has been extended three times.
		On December 12, 2007, this Court abated the appeal for a hearing in the trial court.
See Tex. R. App. P. 38.8(b).  At that hearing, held on January 10, 2008, Inman told the trial court
that he had completed his research and promised to file a brief within thirty days.  A brief was not
filed within thirty days.  By written order of this Court dated March 11, 2008, appellant's counsel
was ordered to tender a brief on appellant's behalf no later than April 4, 2008.  The order expressly
provided that, if counsel failed to comply with the order, he would be subject to being ordered to
show cause why he should not be held in contempt.
		As of the date of this order, Inman has not filed a brief.  Therefore, it is
ordered that Timothy W. Inman shall appear in person before this Court on the 21st day of
May, 2008, at 8:30 a.m. in the courtroom of this Court, located in the Price Daniel, Sr. Building,
209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause why he
should not be held in contempt and sanctions imposed for his failure to obey the March 11, 2008,
order of this Court.  This order to show cause will be withdrawn and Inman will be relieved of his
obligation to appear before this Court as above ordered if the Clerk of this Court receives appellant's
brief by May 20, 2008.
		It is ordered May 1, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop